DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 27, 2021, filed after the mailing date of the Notice of Allowance on April 22, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2021 has been entered.  Accordingly, Claims 1 and 3-15 are pending in this application.  Claims 1, 14, and 15 are independent claims.
Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The prior art made of record does not teach, disclose, or fairly suggest, all of the elements of Independent Claim 1 and equivalent Independent Claims 14 and 15.  Specifically, the prior art does not disclose:
 calculating a specificity indicator and a complexity indicator for adjusting the similarity indexes of the documents;
wherein calculating the specificity indicator comprises identifying rare terms of a corresponding document based on the plurality of document terms and determining a density associated with the rare terms within the corresponding document, wherein the rare terms comprise the document terms that are present in the documents with a frequency below a frequency threshold;
wherein calculating the complexity indicator comprises determining a number of verb phrases and a number of unique phrases associated with the corresponding document based on the plurality of documents to determine a syntactic complexity associated with the corresponding document; and
adjusting the similarity indexes for each of the plurality of documents according to the corresponding semantic richness indicators based on a calculation combining the specificity indicator and the complexity indicator.
Lee (PG Pub. No. 2018/0300323 A1) discloses wherein calculating the specificity indicator comprises identifying rare terms of a corresponding document based on the plurality of document terms and determining a density associated with the rare terms within the corresponding document, wherein the rare terms comprise the document terms that are present in the documents with a frequency below a frequency threshold (see Lee, paragraph [0027], where a differentiation score for the given document portion is the determined based on the number of words and the number of unique words; for instance, if the document portion includes ten words, and the number of unique words is 5, the differentiation score for the given document portion may be 50%).  However, Lee contains no suggestion to combine the “differentiation score” with a complexity indicator to adjust the similarity index according to the corresponding semantic richness indicators based on a calculation combining the specificity indicator and the complexity indicator.
Iwashita (“Assessed Levels of Second Language Speaking Proficiency: How Distinct?”, Applied Linguistics, 29/1 pp. 24-49, Oxford University Press, 2008) discloses a verb phrase ratio explicitly disclosed as a complexity indicator (see Iwashita, page 32, Section “Grammatical Complexity”, where grammatical complexity refers to characteristics of utterances at the level of clause relations, that is, the use of conjunctions and, in particular, the presence of subordination; the following four measures were reported in the present study … (3) the number of verb phrases per T-unit (the verb phrase ratio)).  It is the positon of the Examiner that a “verb phrase ratio” suggests a ratio of the number of verb phrases to the number of unique phrases associated with a corresponding document.  However, Iwashita does not disclose combining the disclosed complexity indicator with a specificity indicator for use in adjusting the similarity index according to the corresponding richness indicators based on a calculation of combining the specificity indicator and the complexity indicator.
Zhang (CN102737018 A) explicitly discloses a similarity index for a search query (see Zhang, paragraph [0028], where W, is used to indicate a search result (i.e., url) with respect to the relevance of query is provided to a [0, the I] real number, 0 in the interval is completely irrelevant, the I Representative fully correlated by the management based on the experience in advance tone set) and determined semantic richness indicators of the documents (see Zhang, paragraph [0029], where the so-called various preset parameters in addition to relevance include, but are not limited to, the following: authoritative, quality pages, page content richness).  In addition, Zhang discloses adjusting the similarity indexes according to the corresponding semantic richness indicators (see Zhang, paragraph [0003], where search engine introduce parameters other than relevance, to adjust the sorting result; typical parameters include … page richness).  While Zhang does disclose the sum of nonlinear unified weights for adjusting the similarity index of a query, the weights include combining document richness with other parameters, not combining component scores into a semantic richness indicator.  In addition, Zhang does not disclose a specificity indicator or a syntactic complexity indicator as defined in the claims as semantic richness indicators, and thus cannot suggest combining the disclosed complexity indicator with a specificity indicator for use in adjusting the similarity index according to the corresponding richness indicators based on a calculation of combining the specificity indicator and the complexity indicator.
Dependent Claims 3-13, being definite, further limiting, and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Lee (PG Pub. No. 2018/0300323 A1), which concerns multi-factor document analysis.
Hirst (PG Pub. No. 2013/0297216 A1), which concerns detection of dementia through lexical and syntactic changes in writing.
Marchisio (PG Pub. No. 2005/0021517 A1), which concerns extended functionality for an inverse inference engine based web search.
Higgins (PG Pub. No. 2009/0190839 A1), which concerns handling confounding effect of document length on vector-based similarity scoring.
Masuyama (PG Pub. No. 2008/0250007 A1), which concerns document characteristic analysis.
Vogel (PG Pub. No. 2014/0108006 A1), which concerns analyzing and mapping semiotic relationships to enhance content recommendations.
Barba (US Patent No. 9,336,192 B1), which concerns methods for analyzing text.
Chang (CN102737018A), which concerns an apparatus and method for sorting retrieval results based on nonlinear unified weights.
Iwashita (“Assessed Levels of Second Language Speaking Proficiency: How Distinct?”, Applied Linguistics, 29/1 pp. 24-49, Oxford University Press, 2008), which concerns evaluating syntactic complexity of language.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                  































/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161